Order entered March 25, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00051-CV

  TIOMBE JONES-ADEGBOYEGA AND EMMANUEL ADEGBOYEGA,
                       Appellants

                                        V.

   KEVIN DEFRANG, HELMET STREET FAMILY TRUST, FOERCH
   FAMILY TRUST, JOZEF DAVID FOERCH, & BARBARA FOERCH,
                         Appellees

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-18-11117

                                     ORDER

      On February 10, 2021, we directed Antoinette Reagor, Official Court

Reporter for the 68th Judicial District Court, to file, within thirty days, the

reporter’s record, written verification no hearings were recorded, or written

verification the record had not been requested. To date, Ms. Reagor has not

complied. Accordingly, we ORDER Ms. Reagor to file the record or requested

verification no later than April 8, 2021.
      We caution appellants that the appeal may be submitted without the

reporter’s record should Ms. Reagor inform the Court that appellants have not

requested the record or paid or made arrangements to pay for the record.   See

TEX. R. APP. P. 37.3(c).

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Reagor and the parties.



                                         /s/   BONNIE LEE GOLDSTEIN
                                               JUSTICE